AMIDON, District Judge.
This is a suit in equity, brought by Fet-zer, as plaintiff, charging infringement of reissue patent No. 12,653, dated May 21, 1907. The trial court dismissed the bill upon the ground that the patent Was void for want of patentable invention. The decision is clearly right. The patent is for an improvement in truck mechanism, and the drawings show that it was intended for an improvement in tongue trucks. The evidence shows that such trucks were old in the art, and had been used for many years for precisely the same function as that for which they are used in the Fetzer structure. All he did was to transfer a tongue truck from harvesters, where they had been formerly used, and perhaps would have their highest use on account of the side draft of harvesters. Mr. Fetzer, by reason of the increase in the size of press drills, discovered that there was need of a tongue truck on those farm implements, and transferred the truck from harvesters to press drills, with only such slight mechanical adaptations as would occur to any mechanic.
The judgment is affirmed.

<§r^>Forether cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes